      Case 1:17-cv-00710-WJ-SCY Document 302 Filed 08/27/20 Page 1 of 5



                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

IN RE: GOLD KING MINE RELEASE
IN SAN JUAN COUNTY, COLORADO,                                         No. 1:18-md-02824-WJ
ON AUGUST 5, 2015

This Document Relates to: No. 1:17-cv-00710-WJ-SCY

                     MEMORANDUM OPINION AND ORDER
                    GRANTING MOTION TO WITHDRAW AND
             GRANTING JOINT MOTION TO DISMISS THREE PLAINTIFFS

       THIS MATTER comes before the Court on Will Ferguson & Associates’ Stipulated

Motion to Withdraw on Behalf of Plaintiffs Walter White, Jo Ann Duncan, and Jeremiah Booher,

Doc. 538, filed April 14, 2020 (“Motion to Withdraw”), and Defendants Environmental

Restoration, Weston Solutions, and the United States’ Motion for Dismissal of Plaintiffs Walter

White, Jo Ann Duncan, and Jeremiah Booher, Doc. 633, filed June 12, 2020 (“Motion to

Dismiss”).

Motion to Withdraw

       Will Ferguson & Associates seeks an order granting leave to withdraw as counsel of record

for Plaintiffs Walter White, Jo Ann Duncan, and Jeremiah Booher (“Nonresponsive Plaintiffs”) on

the following grounds:

       [T]hese Plaintiffs have substantially failed to fulfill their obligations pertaining to
       their representation in this case. These Plaintiffs have not responded to undersigned
       counsel’s attempts to contact them and, despite best and numerous efforts,
       undersigned counsel has been unable to secure these Plaintiffs’ participation in this
       case and they have not completed or submitted their required Plaintiff
       Questionnaire.

Motion to Withdraw at 1. No responses opposing the Motion to Withdraw have been filed.

Counsel for the Nonresponsive Plaintiffs states he “was unable to obtain their consent to counsel’s

withdrawal of representation.” Motion to Withdraw at 2.
      Case 1:17-cv-00710-WJ-SCY Document 302 Filed 08/27/20 Page 2 of 5



       The Court grants Will Ferguson & Associates Motion to Withdraw. Although the District

of New Mexico’s Local Rules of Civil Procedure require that a motion to withdraw must indicate

consent of the client represented by the withdrawing attorney, see D.N.M.LR-Civ. 83.8, the Local

Rules also allow a Judge to waive the Local Rules to avoid injustice, see D.N.M.LR-Civ. 1.7. The

Court finds it would be unfair to require counsel to continue to represent Parties who fail to

participate in this case and do not maintain communication with counsel.

Motion to Dismiss

       On November 11, 2019, the Court entered an Order requiring the individual Plaintiffs to

submit discovery questionnaires by January 31, 2020. See Doc. 374 at 2. The Nonresponsive

Plaintiffs failed to submit their discovery questionnaires by January 31, 2020. See Decl. of David

Hammack at ¶ 3, Doc. 633-1.

       On February 21, 2020, Defendant Environmental Restoration served requests for

admissions and interrogatories to the Nonresponsive Plaintiffs. See Environmental Restoration,

LLC’s Certificate of Service, Doc. 471. Plaintiffs failed to respond as of June 12, 2020. See Decl.

of David Hammack at ¶ 4, Doc. 633-1 (stating responses were due March 23, 2020).

       Defendants Environmental Restoration, Weston Solutions, and the United States seek

dismissal with prejudice of the claims of Nonresponsive Plaintiffs pursuant to Fed. R. Civ. P. 41(b)

for failure to prosecute and pursuant to Fed. R. Civ. P. 37(b)(2) for violation of a Discovery Order.

       Rule 41(b) states: “For failure of the plaintiff to prosecute or to comply with these rules or

any order of court, a defendant may move for dismissal of an action or of any claim against the

defendant.” Fed. R. Civ. P. 41(b).

       The sanction of dismissal with prejudice for failure to prosecute is a “severe
       sanction,” a measure of last resort. Jones v. Thompson, 996 F.2d 261, 265 (10th
       Cir.1993); see Meade v. Grubbs, 841 F.2d 1512, 1521 n. 7 (10th Cir.1988).



                                                 2
      Case 1:17-cv-00710-WJ-SCY Document 302 Filed 08/27/20 Page 3 of 5



       We have identified a non-exhaustive list of factors that a district court ordinarily
       should consider in determining whether to dismiss an action with prejudice under
       Rule 41(b): (1) the degree of actual prejudice to the other party; (2) the amount of
       interference with the judicial process; (3) the litigant's culpability; (4) whether the
       court warned the party in advance that dismissal would be a likely sanction for
       noncompliance; and (5) the efficacy of lesser sanctions. Ehrenhaus, 965 F.2d at
       921; see Mobley v. McCormick, 40 F.3d 337, 341 (10th Cir.1994) ( “Rule 41(b)
       involuntary dismissals should be determined by reference to the Ehrenhaus
       criteria.”). Under this flexible framework, established in our Ehrenhaus decision,
       dismissal is warranted when “the aggravating factors outweigh the judicial system's
       strong predisposition to resolve cases on their merits.” Ehrenhaus, 965 F.2d at 921
       (internal quotation marks omitted; quoting Meade, 841 F.2d at 1521 n. 7).

Ecclesiastes 9:10-11-12, Inc. v. LMC Holding Co., 497 F.3d 1135, 1143-44 (10th Cir. 2007).

       Rule 37(b)(2) provides: “If a party … fails to obey an order to provide or permit discovery,”

the Court may issue an order “dismissing the action.” Fed. R. Civ. P. 37(b)(2)(A)(v). “[D]ismissal

represents an extreme sanction appropriate only in cases of willful misconduct.” Ehrenhaus v.

Reynolds, 965 F.2d 916, 920, 918 (10th Cir. 1992) (“consider[ing] the scope of a district court’s

discretion to dismiss a complaint with prejudice pursuant to Rule 37(b)(2) … as a sanction for the

intentional violation of a discovery order”).

       Before choosing dismissal as a just sanction, a court should ordinarily consider a
       number of factors, including: “(1) the degree of actual prejudice to the defendant;
       (2) the amount of interference with the judicial process; ... (3) the culpability of the
       litigant,”; (4) whether the court warned the party in advance that dismissal of the
       action would be a likely sanction for noncompliance; and (5) the efficacy of lesser
       sanctions. Only when the aggravating factors outweigh the judicial system's strong
       predisposition to resolve cases on their merits is dismissal an appropriate sanction.”

Ehrenhaus v. Reynolds, 965 F.2d 916, 921 (10th Cir. 1992) (citations omitted).

       The Nonresponding Plaintiffs’ failure to provide discovery prejudices Defendants to a high

degree by causing delay and increased attorney’s fees, and interferes with the judicial process in

the adjudication of claims of three sovereign Plaintiffs and hundreds of individual Plaintiffs. The

United States Judicial Panel on Multidistrict Litigation centralized the member cases of this

Multidistrict Litigation to promote the just and efficient conduct of the proceedings to “avoid

                                                  3
      Case 1:17-cv-00710-WJ-SCY Document 302 Filed 08/27/20 Page 4 of 5



duplicative, complex discovery and other pretrial proceedings.” Transfer Order, Doc. 1, filed

April 4, 2018. Allowing the Nonresponding Plaintiffs to proceed with their claims without

providing timely discovery will undermine the goal of centralization.

       It appears that the Nonresponsive Plaintiffs are intentionally refusing to provide discovery

because their attorney reports that they “have not responded to undersigned counsel’s attempts to

contact them and, despite best and numerous efforts, undersigned counsel has been unable to

secure these Plaintiffs’ participation in this case and they have not completed or submitted their

required Plaintiff Questionnaire.” Doc. 538 at 1.

       The Special Master, the Honorable Alan C. Torgerson, notified the Nonresponsive

Plaintiffs on June 10, 2020, that dismissal of their claims may result from their failure to provide

discovery when he entered an Order notifying all Parties that the United States agreed to file a

motion to dismiss the Nonresponsive Plaintiffs. See Order Resulting from Telephonic Status

Conference held May 29, 2020, Doc. 632 at 1.

       The Court finds that lesser sanctions will not cause the Nonresponsive Plaintiffs to timely

provide discovery because the Nonresponsive Plaintiffs failed to comply with the Special Master’s

Order regarding Plaintiff Questionnaires, failed to respond to Defendant Environmental

Restoration, LLC’s requests for admissions and interrogatories, and failed to communicate with

their attorney. The Special Master filed his Order regarding Plaintiff Questionnaires on November

19, 2019, and set a deadline of January 31, 2020, for submitting the Questionnaires. It is now

almost seven months after the deadline for submitting the Questionnaires. Any further delay will

risk delaying the trial, set for next year, of hundreds of claims of the responding Plaintiffs and

increase the attorney’s fees of Defendants. The Court, therefore, dismisses the claims of the

Nonresponding Plaintiffs with prejudice.



                                                 4
Case 1:17-cv-00710-WJ-SCY Document 302 Filed 08/27/20 Page 5 of 5



       IT IS ORDERED that:

(i)    Will Ferguson & Associates’ Stipulated Motion to Withdraw on Behalf of Plaintiffs

       Walter White, Jo Ann Duncan, and Jeremiah Booher, Doc. 538, filed April 14,

       2020, is GRANTED.

(ii)   Defendants Environmental Restoration, Weston Solutions, and the United States’

       Motion for Dismissal of Plaintiffs Walter White, Jo Ann Duncan, and Jeremiah

       Booher, Doc. 633, filed June 12, 2020, is GRANTED.




                                    ________________________________________
                                    CHIEF UNITED STATES DISTRICT JUDGE




                                       5
